EXHIBIT 10.16 GELTECH SOLUTIONS, INC. 1460 Park Lane South, Suite 1 Jupiter, Florida 33458 October 29, 2010 Lincoln Park Capital Fund, LLC 440 North Wells, Suite 620 Chicago, IL 60654 Attention: Josh Scheinfeld/Jonathan Cope Re: Purchase Agreement/Amendment Gentlemen: This letter agreement (the “Agreement”) documents our understanding regarding amending that certain Purchase Agreement dated September 1, 2010 (the “Purchase Agreement”) between Lincoln Park Capital Fund, LLC and GelTech Solutions, Inc. (the “Company”).This Agreement hereby amends the Purchase Agreement by deleting the following from Section 11(a) of the Purchase Agreement: “By the Investor any time an Event of Default exists without any liability or payment to the Company.However, if” The deleted portion above shall be replaced by: “If” All other terms and conditions of the Purchase Agreement shall remain in full force and effect.Please sign below acknowledging your acceptance to this Agreement. Sincerely yours, /s/ Michael Cordani Michael Cordani Chief Executive Officer Acknowledged and agreed to as of the date written above: LINCOLN PARK CAPITAL FUND, LLC BY: LINCOLN PARK CAPITAL, LLC BY: Rockledge Capital Corporation /s/ Josh Scheinfeld Josh Scheinfeld President
